DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2021 has been entered.

Claim Status
Claim 1 (Currently Amended)
Claims 2-5 (Original)
Claim 6 (Previously Presented)

Response to Arguments
Applicant’s amendments and arguments, filed on 07/15/2021, have been fully considered but are moot because the amended claim 1 has necessitated the new ground(s) of rejection presented in this office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cummings (U.S. 5818200), in view of Kabasawa (U.S. 2012/0038320).

Regarding claim 1, Cummings teaches an electronic device (20, Fig. 3) including a load circuit (10, Fig. 1; powered up via 312a or via 312b+314 of 302 or 304, Fig. 3; col. 3, line 64 through col. 4, lines 2; col. 4, lines 6-11), comprising:
a main battery (313 of 302, Fig. 3) that supplies electric power to the load circuit (10, Fig. 1; powered up via 312b+314 of 302, Fig. 3; col. 4, lines 6-11); 
a sub-battery (313 of 304, Fig. 3) that supplies electric power to the load circuit (10, Fig. 1; powered up via 312b+314 of 304, Fig. 3; col. 4, lines 6-11) in a case where the main battery (313 of 302, Fig. 3) is detached (314 of 302 is opened, Fig. 3; abstract, lines 1-12; col. 1, lines 64-67; col. 2, lines 3-7, 28-30) from the electronic device (20, Fig. 3); 
a first charging circuit (314 of 302, Fig. 3) that charges (col. 4, lines 2-5; col. 3, lines 50-52; col. 1, lines 55-58) the main battery (313 of 302, Fig. 3); 
a second charging circuit (314 of 304, Fig. 3) that charges (col. 4, lines 2-5; col. 3, lines 50-52; col. 1, lines 55-58) the sub-battery (313 of 304, Fig. 3); and 

wherein the controller (12+19+316+310, Fig. 3) controls a setting value of a charging electric current (col. 1, lines 39-48) of the second charging circuit (314 of 304, Fig. 3) for the sub-battery (313 of 304, Fig. 3), and the amount of charge (col. 1, lines 39-48; col. 1, lines 55-58; col. 3, lines 7-10, 50-52) of the main battery (313 of 302, Fig. 3).
Cummings does not explicitly teach while the second charging circuit charges the sub-battery, the controller changes a setting value of a charging electric current of the second charging circuit for the sub-battery based on the amount of charge of the main battery.
Kabasawa teaches in Fig. 1, while the second charging circuit (23b+24b+14b+12) charges the sub-battery (10b; [0062], lines 3-13), the controller ([0010], lines 4-5) changes a setting value ([0062], line 13) of a charging electric current ([0062], lines 3-8 and 13) of the second charging circuit for the sub-battery based on the amount of charge of the main battery (10a; [0062], lines 8-12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate while the second charging circuit charges the sub-battery, the 
Regarding claim 4, Cummings teaches the electronic device according to claim 1, in view of Kabasawa, wherein electric power is supplied from the sub-battery (313 of 304, Fig. 3) to the load circuit (10, Fig. 1; powered up via 312b+314 of 304, Fig. 3; col. 4, lines 6-11) in a case where the main battery (313 of 302, Fig. 3) is detached (abstract, lines 1-12; col. 1, lines 64-67; col. 2, lines 3-7, 28-30) from the electronic device (20, Fig. 3) while power of the electronic device (20, Fig. 3) is on.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cummings (U.S. 5818200) and Kabasawa (U.S. 2012/0038320), as applied above in claim 1, in view of Tatsumoto (U.S. 2015/0311731).
Regarding claim 2, Cummings teaches the electronic device according to claim 1, in view of Kabasawa, wherein upon detection of replacement (abstract, lines 1-6) of the main battery (313 of 302, Fig. 3),
Cumming does not explicitly teach the controller sets the setting value of the charging electric current for the sub-battery to a first setting value in a case where the amount of charge of the main battery is equal to or larger than a predetermined threshold value, and the controller sets the setting value of the charging electric current for the sub-battery to a second setting value that is larger than the first setting value in a 
Tatsumoto teaches the controller (964, Fig. 10C) sets the setting value of the charging electric current (1.0, 2.0, 3.0A, Fig. 10A) for the sub-battery (e.g. 97A or 97C, Fig. 10C) to a first setting value (1A, Fig. 10A) in a case where the amount of charge of the main battery (e.g. 97B, Fig. 10C with charge amount 90%, Fig. 10A) is equal to or larger than a predetermined threshold value (90%, Fig. 10A), and 
the controller (964, Fig. 10C) sets the setting value of the charging electric current (1.0, 2.0, 3.0A, Fig. 10A) for the sub-battery (e.g. 97A or 97C, Fig. 10C) to a second setting value (2.0A or 3.0A, Fig. 10A) that is larger than the first setting value (1A, Fig. 10A) in a case where the amount of charge of the main battery (e.g. 97B, Fig. 10C with current charge amount 80% or 70%, Fig. 10A) is smaller than the predetermined threshold value (90%, Fig. 10A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller sets the setting value of the charging electric current for the sub-battery to a first setting value in a case where the amount of charge of the main battery is equal to or larger than a predetermined threshold value, and the controller sets the setting value of the charging electric current for the sub-battery to a second setting value that is larger than the first setting value in a case where the amount of charge of the main battery is smaller than the predetermined threshold value of Tatsumoto’s into Cummings’, in view of Kabasawa’s, in order to control or adjust the 
Regarding claim 3, Cummings teaches the electronic device according to claim 1, in view of Kabasawa. Cummings does not explicitly teach wherein when the amount of charge of the main battery becomes smaller than a threshold value concerning the amount of charge of the main battery, the controller sets the setting value of the charging electric current for the sub-battery to a first setting value in a case where an amount of charge of the sub-battery is equal to or larger than a threshold value concerning the amount of charge of the sub-battery, and the controller sets the setting value of the charging electric current for the sub-battery to a second setting value that is larger than the first setting value in a case where the amount of charge of the sub-battery is smaller than the threshold value concerning the amount of charge of the sub-battery.
Tatsumoto teaches when the amount of charge (75% or 65%, Fig. 10A) of the main battery (e.g. 97A or 97C, Fig. 10C) becomes smaller than a threshold value (90%, Fig. 10A) concerning the amount of charge of the main battery (e.g. 97A or 97C, Fig. 10C), the controller (964, Fig. 10C) sets the setting value of the charging electric current (1.0, 2.0, 3.0A, Fig. 10A) for the sub-battery (e.g. 97B, Fig. 10C) to a first setting value (1.0A, Fig. 10A) in a case where an amount of charge of the sub-battery (e.g. 97B, Fig. 10C with charge amount 90%,Fig. 10A) is equal to or larger than a threshold value (90%, Fig. 10A) concerning the amount of charge of the sub-battery (e.g. 97B, Fig. 10C), and 
 current (1.0, 2.0, 3.0A, Fig. 10A) for the sub-battery (e.g. 97B, Fig. 10C) to a second setting value (2A, or 3A, Fig. 10A) that is larger than the first setting value (1.0A, Fig. 10A) in a case where the amount of charge of the sub-battery (e.g. 97B, Fig. 10C with charge amount 80% or 70%, Fig. 10A) is smaller than the threshold value (90%, Fig. 10A) concerning the amount of charge of the sub-battery (e.g. 97B, Fig. 10C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate when the amount of charge of the main battery becomes smaller than a threshold value concerning the amount of charge of the main battery, the controller sets the setting value of the charging electric current for the sub-battery to a first setting value in a case where an amount of charge of the sub-battery is equal to or larger than a threshold value concerning the amount of charge of the sub-battery, and the controller sets the setting value of the charging electric current for the sub-battery to a second setting value that is larger than the first setting value in a case where the amount of charge of the sub-battery is smaller than the threshold value concerning the amount of charge of the sub-battery of Tatsumoto’s into Cummings’, in view of Kabasawa’s, in order to control or adjust the charging current corresponding to the current and boundary charge amount ([0085]-[0087]; Tatsumoto).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cummings (U.S. 5818200), and Kabasawa (U.S. 2012/0038320), as applied above in claim 1, and further in view of Kano (U.S. 2011/0260689)
Regarding claim 5, Cummings teaches the electronic device according to claim 1, in view of Kabasawa. The combination does not explicitly teach wherein the sub-battery has a smaller capacity than the main battery and is fixed in the electronic device.
Kano teaches the sub-battery (18, Fig. 1, or battery #2, Fig. 2; low capacity battery, fast charge with large current, longer life [0028] [0047]) has a smaller capacity ([0028], lines 13-14) than the main battery (17, Fig. 1, or battery #1, Fig. 2; lithium ion battery, high capacity, shorter life, charging current tend to being down to small value) and is fixed in the electronic device (10, Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sub-battery has a smaller capacity than the main battery and is fixed in the electronic device of Kano’s into Cummings’, in view of Kabasawa’s, in order to provide a longer charge/discharge cycle life of the lower capacity battery compared to the higher capacity battery ([0028], last 4 lines; Kano).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cummings (U.S. 5818200) and Kabasawa (U.S. 2012/0038320), as applied above in claim 1, and further in view of Matsuda (U.S. 5563493)
Regarding claim 6, Cummings teaches the electronic device according to claim 1, in view of Kabasawa, further comprising: a first detector (col. 2, lines 10-30; col. 3, lines 4-9) which is configured to detect a state (col. 2, lines 10-30; col. 4, lines 16-32) where the main battery (313 of 302, Fig. 3) is to be detached (col. 1, lines 8-9; col. 2, lines 10-30) from the electronic device (20, Fig. 3); and 

The combination does not explicitly teach (a second detector which is configured to) output a detection signal indicating whether or not the main battery is attached to the electronic device.
Matsuda teaches detection the presence or absence of the connection of the  battery (S2, S4, S8 Fig. 9 or 12 or 17) and output a detection signal (col. 8, lines 56-60) indicating whether or not the battery is attached to the electronic device; display for indicating the state of the battery (claim 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a detection signal indicating whether or not the battery is attached to the electronic device of Matsuda’s into Cummings’, in view of Kabasawa’s, so that the detection signal can be used to update the system status to the user e.g., via an LED indicator or display.
Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2004/0263123, U.S.  2015/0180257, U.S. 2014/0375125, and U.S. 8907631

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859